                 Case 20-12456-JTD             Doc 708        Filed 12/11/20        Page 1 of 12




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

----------------------------------------------------------- X
                                                            :
In re:                                                      :     Chapter 11
                                                            :
RTI Holding Company, LLC, et al. 1                          :     Case No. 20-12456 (JTD)
                                                            :
                                    Debtors.                :     (Jointly Administered)

                                                                  Re: D.I. 354
----------------------------------------------------------- X

                    OBJECTION OF THE OFFICIAL COMMITTEE
                         OF UNSECURED CREDITORS TO
             DISCLOSURE STATEMENT FOR DEBTORS’ CHAPTER 11 PLAN

         The Official Committee of Unsecured Creditors (the “Committee”) of the debtors and

debtors-in-possession (collectively, the “Debtors” or the “Company”) in the above-captioned

chapter 11 cases (the “Chapter 11 Cases”) hereby objects to the disclosure statement (the

“Disclosure Statement”) [Dkt. No. 354] for Debtors’ chapter 11 plan (the “Plan”) [Dkt. No. 353].2

In support of this objection, the Committee respectfully represents as follows:



1
  The Debtors in these chapter 11 cases and the last four digits of each Debtor’s U.S. tax identification number are as
follows: RTI Holding Company, LLC (4966); Ruby Tuesday, Inc. (5239); Ruby Tuesday, LLC (1391); RTBD, LLC
(6505); RT of Carroll County, LLC (8836); RT Denver Franchise, L.P. (2621); RT Detroit Franchise, LLC (8738);
RT Distributing, LLC (6096); RT Finance, LLC (7242); RT FL Gift Cards, Inc. (2189); RT Florida Equity, LLC
(7159); RT Franchise Acquisition, LLC (1438); RT of Fruitland, Inc. (1103); RT Indianapolis Franchise, LLC (6016);
RT Jonesboro Club (2726); RT KCMO Franchise, LLC (7020); RT Kentucky Restaurant Holdings, LLC (7435); RT
Las Vegas Franchise, LLC (4969); RT Long Island Franchise, LLC (4072); RT of Maryland, LLC (7395); RT
Michiana Franchise, LLC (8739); RT Michigan Franchise, LLC (8760); RT Minneapolis Franchise, LLC (2746); RT
Minneapolis Holdings, LLC (7189); RT New England Franchise, LLC (4970); RT New Hampshire Restaurant
Holdings, LLC (7438); RT New York Franchise, LLC (1154); RT Omaha Franchise, LLC (7442); RT Omaha
Holdings, LLC (8647); RT One Percent Holdings, LLC (6689); RT One Percent Holdings II, LLC (2817); RT Orlando
Franchise, LP (5105); RT Restaurant Services, LLC (7283); RT South Florida Franchise, LP (3535); RT Southwest
Franchise, LLC (9715); RT St. Louis Franchise, LLC (6010); RT Tampa Franchise, LP (5290); RT Western Missouri
Franchise, LLC (6082); RT West Palm Beach Franchise, LP (0359); RTTA, LP (0035); RTT Texas, Inc. (2461);
RTTT, LLC (9194); Ruby Tuesday of Allegany County, Inc. (8011); Ruby Tuesday of Bryant, Inc. (6703); Ruby
Tuesday of Columbia, Inc. (4091); Ruby Tuesday of Frederick, Inc. (4249); Ruby Tuesday of Linthicum, Inc. (8716);
Ruby Tuesday of Marley Station, Inc. (1641); Ruby Tuesday of Pocomoke City, Inc. (0472); Ruby Tuesday of
Russellville, Inc. (1601); and Ruby Tuesday of Salisbury, Inc. (5432). The Debtors’ mailing address is 333 East
Broadway Ave., Maryville, TN 37804.
2
  Capitalized terms used herein but not otherwise defined shall have the definitions ascribed to them in the Plan.


61820/0001-21848239v1
                 Case 20-12456-JTD        Doc 708      Filed 12/11/20    Page 2 of 12




                                  PRELIMINARY STATEMENT

         1.       The Disclosure Statement should not be approved in its current form because it

does not provide the information necessary to allow creditors to evaluate the key terms of the Plan

or to make an informed voting decision about their treatment. At the most basic level, the

Disclosure Statement fails to provide general unsecured creditors with the core information about

the treatment of their claims; it contains no estimate of the amount of their recoveries, the currency

in which those recoveries will paid, or when they are likely to be received. It also fails to include

key financial information (including projections, liquidation and valuation analysis).

         2.       Furthermore, although the Plan provides for broad releases of estate claims against

the Debtors’ insiders, the Disclosure Statement fails to provide any information concerning

whether the Debtors have investigated these claims, an appraisal of their merits and potential value

of such claims, or to describe what contributions the insiders have made that could support such

releases.     Similarly, although the Plan purports to waive avoidance actions against certain

continuing trade creditors, it provides no detail as to when creditors will know if they will be

included in that release. Without additional disclosures in these areas, unsecured creditors lack

sufficient information to make an informed decision regarding their treatment under the Plan, and

thus, whether they should accept or reject the Plan.

         3.       Moreover, the Plan contemplates that exit financing will be provided but the

Disclosure Statement is not clear whether any party, including TCW (defined below), has

committed to do so.

         4.       The Committee will continue to seek to work with the Lenders and the Debtors to

reach a holistic resolution of these cases that will allow for a fair recovery to all general unsecured

creditors while enabling a going concern business through either a sale or a reorganization. Absent



                                                 -2-
61820/0001-21848239v1
                 Case 20-12456-JTD        Doc 708      Filed 12/11/20    Page 3 of 12




that happening prior to solicitation, the Disclosure Statement should include language provided by

the Committee that indicates whether or not the Committee supports the Plan.

                                          BACKGROUND

          5.      The Debtors filed their chapter 11 petitions on October 7, 2020 (the “Petition

Date”).

          6.      On November 7, 2020, the Debtors filed their initial Plan and Disclosure Statement.

On November 25, 2020, the Debtors filed the motion to approve the Disclosure Statement (the

“Disclosure Statement Motion”) [Dkt. No. 612]. The hearing is currently scheduled for December

18, 2020.

          7.      As filed, the Plan does not provide any treatment for general unsecured creditors.

Rather, the Plan simply provides a blank, stating that each general unsecured creditor “shall receive

its Pro Rata share of [___].” Plan, Article III.C. The Disclosure Statement offers no further

information about the amount or nature of unsecured creditor recoveries.

          8.      Furthermore, Article X.B of the Plan provides that the Debtors, “shall be deemed

to forever release, waive, void, extinguish and discharge each other, their Related Persons, and

their respective property from any and all Claims, Equity Interests, obligations, debts, rights, suits,

damages, Causes of Action, remedies, judgments, defenses, counterclaims, and liabilities of any

nature whatsoever, including any derivative Claims asserted or which could be asserted on behalf

of a Debtor, a Reorganized Debtor and/or RT Lodge Company.” “Related Persons” is defined to

include the equity holders (who are controlling insiders of the Debtors), including NRD Partners

II, L.P. (“NRD”). The Disclosure Statement merely quotes or paraphrases this language, but

provides no further information related to this sweeping third party release of claims against,

among others, controlling insiders.



                                                 -3-
61820/0001-21848239v1
                 Case 20-12456-JTD         Doc 708      Filed 12/11/20   Page 4 of 12




         9.        The Plan also provides for a limited waiver of avoidance actions. Specifically, the

Plan provides that the “Debtors shall be deemed to waive and release all Avoidance Actions against

such persons and entities of the Reorganized Debtors as of the Effective Date that shall continue

to provide goods, services and/or financing to RT Asset Company on and after the Effective Date

on terms that, with respect to the provision of goods and/or services, are no less favorable than the

terms offered to the Debtors on the Petition Date and, with respect to the provision of financing,

are satisfactory, in each case as determined by the Debtors and the Prepetition Secured Creditors .

. . in the exercise of their reasonable business judgment.” Plan, Article X.I. Again, the Disclosure

Statement provides no further information about this claim waiver and when creditors will know

if they are included, why other creditors are excluded and if the Debtors intend to pursue

Avoidance Actions against creditors not included.

         10.       Lastly, the Disclosure Statement contemplates that the Debtors will receive exit

financing (the “Exit Financing”), which may be provided by TCW Direct Lending LLC, TCW

Skyline Lending, L.P., and TCW Brazos Fund LLC (collectively, “TCW”).                  The Debtors’

restructuring support agreement (the “RSA”) also provides: “Exit Facility to be agreed in principle

prior to balloting on the Plan and will be subject to usual and customary conditions, including,

without limitation, achievement of Milestones and satisfaction of DIP Facility covenants.” As of

the date of filing this objection, the Committee is not aware of any commitment or even a term

sheet that describes any such Exit Financing, and the Disclosure Statement, of course, contains no

detail about it.

I.       The Disclosure Statement Lacks “Adequate Information” And Cannot Be Approved.

         11.       Under section 1125(b) of the Bankruptcy Code, acceptance or rejection of a plan

may not be solicited unless a disclosure statement containing “adequate information” is transmitted

to each creditor and equity holder before solicitation. “Adequate information” is defined, in

                                                  -4-
61820/0001-21848239v1
                 Case 20-12456-JTD        Doc 708      Filed 12/11/20   Page 5 of 12




relevant part, as information sufficient to enable “a hypothetical investor of the relevant class to

make an informed judgment about the plan.” 11 U.S.C. § 1125(a)(1).

         A.       The Disclosure Statement Does Not Provide For a Treatment For Unsecured
                  Creditors.

         12.      The Third Circuit has explained that given how heavily creditors rely on disclosure

statements, the court “cannot overemphasize the debtor’s obligation to provide sufficient data to

satisfy the [Bankruptcy] Code standard of adequate information.” In re Oneida Motor Freight,

Inc., 848 F.2d 414, 417 (3d Cir. 1988). Courts should assess whether the disclosure statement

contains “adequate information” from the perspective of the claims or interest holders voting on

the plan. See In re Phoenix Petroleum Co., 278 B.R. 385, 393 (Bankr. E.D. Pa. 2001).

         13.      At a minimum, disclosure statements must contain “simple and clear language

delineating the consequences of the proposed plan on [creditors’] claims and the possible . . .

alternatives so that [creditors] can intelligently accept or reject the Plan.” In re Copy Crafters

Quickprint, Inc., 92 B.R. 973, 981 (Bankr. N.D.N.Y. 1988). Thus, the disclosure statement “must

clearly and succinctly inform the average unsecured creditor what it is going to get, when it is

going to get it, and what contingencies there are to getting its distribution.” In re Ferretti, 128

B.R. 16, 19 (Bankr. D.N.H. 1991).

         14.      Despite the clear directive of these cases – and of common sense – the Disclosure

Statement manifestly fails to provide adequate information to allow unsecured creditors to

understand what they will receive under the Plan and the basis for such treatment and therefore

whether to vote for or against it. Where there should be a description of the nature of unsecured

creditor distributions and an estimate of their value, the Debtors offer only a blank, stating that

each general unsecured creditor “shall receive its Pro Rata share of [___].” In addition, the Debtors

have not provided an estimate of the amount of general unsecured claims, or of the value of


                                                 -5-
61820/0001-21848239v1
                 Case 20-12456-JTD        Doc 708      Filed 12/11/20   Page 6 of 12




potential estate claims, or a liquidation analysis. Unsecured creditors cannot be expected to vote

on a Plan without knowing how their claims are being treated and what they are estimated to get.

As the Court has heard at several recent hearings, there are significant unencumbered assets in

these cases which can provide meaningful recovery to general unsecured creditors. Further detail

is warranted on the value of the assets that were unencumbered prior to the Petition Date, remain

unencumbered during the bankruptcy, and the value and disposition of these assets under the Plan.

         15.      Even if the Debtors revise the Disclosure Statement to provide that creditors will

receive what they are entitled to under a “statutory waterfall” pursuant to a sale, such information

is insufficient in helping creditors assess whether to vote for or against the Plan. First, the RSA

provides for a reorganization and not a sale. Second, even if there is a sale, as noted above, there

are material unencumbered assets (including the Rabbi Trust cash). Regardless of whether or not

there is a sale, the Court should require the Debtors to provide estimates of all unencumbered

assets and identify the assumptions underlying their estimates. The Court should also require the

Debtors to provide financial projections, a valuation analysis or a sources and uses of cash at

emergence.

         16.      The Disclosure Statement should also explain that the Committee is not supportive

of a Plan that does not provide an appropriate baseline recovery to unsecured creditors.

         B.       The Disclosure Statement Provides No Information About the Releases and
                  Avoidance Action Waivers.

         17.      As discussed above, the Plan as proposed provides for the estates to grant releases

to “Related Persons” of the Debtors, who are defined to include the Debtors’ current and former

insiders, including NRD. The Disclosure Statement fails, however, to provide any information

about the claims that they propose to release under the Plan, which would otherwise be available

to the estates and their creditors. See In re Washington Mutual, Inc., 442 B.R. 314, 360 (Bankr.


                                                 -6-
61820/0001-21848239v1
                 Case 20-12456-JTD        Doc 708      Filed 12/11/20     Page 7 of 12




D. Del. 2011) (“In a case where claims are being released under the chapter 11 plan . . . the released

claims must be considered as part of the analysis in deciding whether creditors fare at least as well

under chapter 11 plan as they would in a chapter 7 liquidation.”).

          18.     Similarly, the Third Circuit requires that third parties receiving releases under a

plan have made a substantial contribution to the estates. See, e.g., id. at 348 (no releases for parties

who “have not contributed cash or anything else of a tangible value to the Plan or to creditors nor

provided an extraordinary service that would constitute a substantial contribution to the Plan or

case”).

          19.     Despite these clear requirements, the Disclosure Statement fails to provide any

information regarding the estate claims that the Plan will release, the value of those claims, or the

substantial contribution allegedly made by each Related Person, including NRD, in exchange for

the release.

          20.     Prepetition, the Debtors entered into a merger agreement with affiliates of NRD,

which resulted in NRD holding equity in the Debtors (the “Merger”). Concurrently, the Debtors

entered into a Real Estate Sale Contract (the “Sale Agreement”) with an affiliate of NRD. Under

the terms of the Sale Agreement, the NRD affiliate purchased 178 real properties from the Debtors

and simultaneously sold the same properties to five strategic buyers (collectively, the

“Sale/Leaseback Purchasers”), and such Sale/Leaseback Purchasers, as landlords, leased all of the

real properties back to the Debtors, as tenant. The Committee has submitted two informal

document requests to the Debtors and NRD to diligence the Merger, among other NRD

transactions. While the Debtors have produced some documents, the Committee awaits production

of additional documents from both Debtors and from NRD. Although it is not disclosed, moreover,

the Committee understands that the Debtors did a high-level review of the transactions involving



                                                 -7-
61820/0001-21848239v1
                 Case 20-12456-JTD       Doc 708       Filed 12/11/20    Page 8 of 12




NRD - but the independent directors did not (deferring such investigation to the Committee).

While the Committee is therefore conducting an independent investigation into claims against

NRD and its affiliates, in its present form, the Disclosure Statement patently fails to provide

unsecured creditors with sufficient information to make an informed decision about whether these

releases are a reasonable treatment of estate claims or whether the Debtors are proposing a

giveaway to their controlling insiders of value that could flow to unsecured creditors through the

Plan. At a minimum, the Disclosure Statement should be amended to include more detail on the

relationship and prior transactions with NRD, and the fact that the Committee is actively

investigating this relationship and is not supportive of a release to NRD without a contribution

from them at this time.

         21.      In addition to the Debtor release, the Plan also contemplates a broad third-party

release. The Plan excludes from the definition of “Releasing Party” holders of claims who elect

on their ballot to opt-out of granting the releases. However, the ballots fail to provide affirmative

steps for creditors to opt-out of the releases. The Committee reserves all rights as to whether the

opt-out release as drafted is appropriate here but at a minimum, the Debtors must revise the ballots

to indicate a method to opt-out of the release. The Committee submits that the definition of

Releasing Parties should be revised to explicitly state that: (i) if holders vote in favor of the Plan,

they still have an opportunity to opt-out of the releases and (ii) holders are not a Releasing Party

if they are eligible to vote on the Plan or opt-out of the releases but do not return anything. See

Emerge Energy Services LP, Case No. 19-11563 [Dkt. No. 671] (“it cannot be said with certainty

that those failing to return a ballot or Opt-Out Form did so intentionally to give the third-party

release, and that is what the Court must find under the law to approve a third-party release”).




                                                 -8-
61820/0001-21848239v1
                 Case 20-12456-JTD       Doc 708       Filed 12/11/20   Page 9 of 12




         22.      Additionally, the Plan’s exculpation provision is too broad as it provides

exculpation for prepetition acts. This is contrary to Third Circuit precedent, which provides that

exculpation only covers “actions in the bankruptcy case.” In re PWS Holding Corp., 228 F.3d

224, 246 (3d Cir. 2000). The Committee has sent the Debtors proposed revisions to remove

prepetition transactions.

         23.      The Plan also provides for the waiver of certain avoidance actions against certain

creditors that continue to provide goods and services post-petition on terms no worse than they did

prepetition. The Disclosure Statement provides no estimate of the amount of these claims, the

parties against who they may be asserted, if the Debtors intend to pursue Avoidance Actions

against other unsecured creditors who are not included in this waiver and who would receive the

benefit of such recoveries (if any). Based on this deficient information, unsecured creditors simply

cannot make an informed voting decision.

         24.      The Plan also provides for releases of all other claims against the Lenders which

could be asserted on behalf of the Debtors. However, certain of these claims must be preserved

until at least the end of the Committee’s Challenge Period, which is currently December 31, 2020.

For example, the Committee understands that there may be a perfection issue relating to the RT

Lodge (which the Plan values at $5.3 million). The Disclosure Statement should note the potential

perfection issues and that the releases may not be appropriate, pending the conclusion of the

Challenge Period.

         C. The Disclosure Statement Does Not Provide Adequate Information About Exit
            Financing.

         25.      While the Disclosure Statement contemplates that the Exit Financing may be

provided by TCW, there is no clear indication if the Exit Financing is fully committed or agreed

and no specific (or even general) details are included. Exit Financing is a critical piece for any


                                                 -9-
61820/0001-21848239v1
                Case 20-12456-JTD        Doc 708     Filed 12/11/20    Page 10 of 12




successful reorganization under a Plan, and the Court should not approve solicitation of the Plan

that may very well never come to fruition (particularly when the RSA contemplated such financing

would be committed by this time).

         D. Other Provisions in the Plan and Disclosure Statement Should be Revised Prior to
            Solicitation.

         26.      As drafted, the Plan contemplates that, unless there is a Topping Bid, (i) Goldman

Sachs (as a holder in Class 3A) will receive a cash payment, adjustment equity in RT Asset

Company and 100% of the equity interests in RT Lodge Company and (ii) TCW (as a holder in

Class 3B) will receive a cash payment and 100% of the equity interests in RT Asset Company (less

adjustment equity to Goldman Sachs and subject to dilution on account of warrants (that also

would go to TCW as an exit lender) and the MIP. The Plan provides a stated value for RT Lodge

(that is a factor in the calculation of the adjustment equity to Goldman Sachs) and amount for the

respective cash payments. However, the Disclosure Statement does not explain the basis for these

values. The Plan also provides for warrants up to 25% of the new common stock to TCW as equity

lender and a MIP for up to 15% of the new common stock. The Disclosure Statement does not

explain the basis for these awards or underlying value of these amounts, which – unless a

consensual resolution is reached – could be a source of consideration for general unsecured

creditors.

         27.      The Plan also contemplates substantive consolidation for Plan purposes. While the

Committee understands that the lion’s share of assets and liabilities reside at Ruby Tuesday Inc.,

the Disclosure Statement should explain the basis for this consolidation and if any unsecured

creditors are detrimentally affected by this provision.




                                                - 10 -
61820/0001-21848239v1
                Case 20-12456-JTD        Doc 708     Filed 12/11/20    Page 11 of 12




         28.      Lastly, there are various other provisions in the Plan that the Committee believes

should be revised (e.g., relating to consultation and consent rights and distribution mechanics).

The Committee is coordinating with the Debtors to resolve these open issues.

                                   RESERVATION OF RIGHTS

         29.      The Committee is continuing to review and analyze the proposed chapter 11 Plan

and reserves all rights on the Plan. In addition, the Committee expects that the Debtors may file

an amended version of the Disclosure Statement and Plan prior to the Disclosure Statement hearing

and reserves all rights on such amended documents.

                                           CONCLUSION

         30.      Therefore, the Committee respectfully requests that the Court deny approval of the

Disclosure Statement Motion, absent the revisions required to cure the deficiencies set forth herein,

and grant such further relief as the Court deems just and proper.



                             [Remainder of page deliberately left blank.]




                                                - 11 -
61820/0001-21848239v1
                Case 20-12456-JTD   Doc 708      Filed 12/11/20   Page 12 of 12




Dated: December 11, 2020                 COLE SCHOTZ P.C.

                                         /s/ G. David Dean
                                         G. David Dean (No. 6403)
                                         Justin R. Alberto (No. 5126)
                                         Andrew J. Roth-Moore (No. 5988)
                                         500 Delaware Avenue, Suite 1410
                                         Telephone: (302) 652-3131
                                         Facsimile: (302) 652-3117
                                         ddean@coleschotz.com
                                         jalberto@coleschotz.com
                                         aroth-moore@coleschotz.com

                                         -and-

                                         KRAMER LEVIN NAFTALIS & FRANKEL LLP
                                         Adam C. Rogoff, Esquire (admitted pro hac vice)
                                         Robert T. Schmidt, Esquire (admitted pro hac vice)
                                         P. Bradley O’Neill, Esquire (admitted pro hac vice)
                                         1177 Avenue of the Americas
                                         New York, New York 10036
                                         Telephone: (212) 715-9100
                                         Facsimile: (212) 715-8000
                                         Email: arogoff@kramerlevin.com
                                                rschmidt@kramerlevin.com
                                                boneill@kramerlevin.com

                                         Counsel to the Official
                                         Committee of Unsecured Creditors




                                         - 12 -
61820/0001-21848239v1
